UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4466
TIMOTHY A. WARE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                            (CR-00-143)

                      Submitted: March 15, 2002

                      Decided: March 26, 2002

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Steven R. Kiersh, Washington, D.C., for Appellant. Thomas M.
DiBiagio, United States Attorney, Angela R. White, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WARE
                              OPINION

PER CURIAM:

  Timothy Ware was convicted by a jury of conspiracy to distribute
and possession with intent to distribute cocaine base and cocaine
hydrochloride; he was sentenced to life imprisonment. 21 U.S.C.A.
§§ 841(b)(1)(A), 846 (West 1999 & Supp. 2001). Ware appeals his
conviction and sentence.

   Ware contends that the district court abused its discretion by quali-
fying Drug Enforcement Administration Agent Gaasche as an expert
witness. This court repeatedly has upheld the admission of law
enforcement officers’ expert opinion testimony in drug trafficking
cases. United States v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994)
(citing United States v. Safari, 849 F.2d 891, 895 (4th Cir. 1988)
(upholding admission of expert testimony on the size of an average
dose of heroin because, "[w]hile not usurping the function of the jury,
this testimony aided the jury during its deliberations, for most laymen
are not familiar with the quantity, purity, and dosage units of her-
oin")). The district court properly rejected Ware’s contention that the
charged conduct was garden variety drug activity that did not require
expert testimony to aid the jury.

   Ware also argues that the district court erred by allowing Gaasche
to testify to factual matters relating to the charges against Ware. Ware
did not object to Gaasche’s testimony on this ground below, and we
conclude that the district court’s allowance of Gaasche’s factual testi-
mony does not constitute plain error.

   Ware next contends that his life sentence violates Apprendi v. New
Jersey, 530 U.S. 446 (2000). Ware was charged in a superseding
indictment with conspiracy involving "five kilograms or more of a
mixture or substance containing a detectable amount of cocaine
hydrochloride" and "50 grams or more of a mixture or substance con-
taining a detectable amount of cocaine base." Testimony offered by
government witnesses accounted for quantities in excess of the
amounts charged in the indictment. The jury was instructed that a
guilty verdict only could be based upon a unanimous finding that
Ware distributed or possessed for distribution five kilograms or more
                       UNITED STATES v. WARE                        3
of cocaine hydrochloride, or fifty grams of cocaine base, or both. The
jury returned a guilty verdict. Juries are presumed to follow the
court’s instructions. Richardson v. Marsh, 481 U.S. 200, 206-07
(1987). Because the jury found Ware guilty of the charged crime, and
that crime had a statutory maximum sentence of life, Ware’s sentence
does not violate Apprendi. Ware’s challenge to the constitutionality
of 21 U.S.C.A. § 841(b)(1)(A) similarly is meritless. See United
States v. McAllister, 272 F.3d 228, 233 (4th Cir. 2001).

  Ware’s conviction and sentence are accordingly affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                         AFFIRMED